Name: Decision (EU) 2019/45 of the European Central Bank of 29 November 2018 laying down the terms and conditions for transfers of the European Central Bank's capital shares between the national central banks and for the adjustment of the paid-up capital and repealing Decision ECB/2013/29 (ECB/2018/29)
 Type: Decision
 Subject Matter: monetary relations;  monetary economics;  EU finance;  free movement of capital;  financial institutions and credit
 Date Published: 2019-01-11

 11.1.2019 EN Official Journal of the European Union L 9/183 DECISION (EU) 2019/45 OF THE EUROPEAN CENTRAL BANK of 29 November 2018 laying down the terms and conditions for transfers of the European Central Bank's capital shares between the national central banks and for the adjustment of the paid-up capital and repealing Decision ECB/2013/29 (ECB/2018/29) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 28.5 thereof, Whereas: (1) Decision (EU) 2019/43 of the European Central Bank (ECB/2018/27) (1) provides for the adjustment of the weightings assigned to the national central banks (NCBs) in the key for subscription to the European Central Bank's (ECB's) capital (hereinafter the capital key weightings and the capital key respectively). This adjustment requires the Governing Council to determine the terms and conditions for transfers of capital shares between the NCBs that are members of the European System of Central Banks (ESCB) on 31 December 2018 in order to ensure that the distribution of these shares corresponds to the adjustments made. Accordingly, the adoption of a new decision is required to repeal Decision ECB/2013/29 (2) with effect from 1 January 2019. (2) Decision (EU) 2019/44 of the European Central Bank (ECB/2018/28) (3) determines how and to what extent the NCBs of the Member States whose currency is the euro (hereinafter euro area NCBs) are under an obligation to pay up the ECB's capital in view of the adjusted capital key. Decision (EU) 2019/48 of the European Central Bank (ECB/2018/32) (4) determines the percentage that the NCBs of the Member States whose currency is not the euro (hereinafter non-euro area NCBs) are under an obligation to pay up with effect from 1 January 2019 in view of the adjusted capital key. (3) Given that each euro area NCB has already paid up its full share in the ECB's subscribed capital as applicable until 31 December 2018 under Decision ECB/2013/30 of the European Central Bank (5), and as far as Lietuvos bankas is concerned, under Article 2 of Decision (EU) 2015/287 of the European Central Bank (ECB/2014/61) (6), in conjunction with Decision ECB/2013/31 (7), each euro area NCB should either transfer an additional amount to the ECB or receive an amount back from the ECB, as appropriate, in order to arrive at the amounts shown in the table in Article 1 of Decision (EU) 2019/44 (ECB/2018/28). (4) Likewise, given that the non-euro area NCBs have already paid up a percentage of their shares in the ECB's subscribed capital as applicable until 31 December 2018 under Decision ECB/2013/31, each of them should either transfer an additional amount to the ECB, or receive an amount back from the ECB, as appropriate, in order to arrive at the amounts shown in the third column of the table in Article 1 of Decision (EU) 2019/48 (ECB/2018/32), HAS ADOPTED THIS DECISION: Article 1 Transfer of capital shares Given the share in the ECB's capital that each NCB will have subscribed on 31 December 2018, and the share in the ECB's capital that each NCB will subscribe with effect from 1 January 2019 as a consequence of the adjustment of the capital key weightings laid down in Article 2 of Decision (EU) 2019/43 (ECB/2018/27), the NCBs shall transfer capital shares among themselves via transfers to and from the ECB to ensure that the distribution of capital shares with effect from 1 January 2019 corresponds to the adjusted weightings. To this effect, each NCB shall, by virtue of this Article and without the need for any further formality or act, be deemed to have either transferred or received with effect from 1 January 2019 the share in the ECB's subscribed capital shown next to its name in the fourth column of the table in Annex I to this Decision, whereby + shall refer to a capital share that the ECB shall transfer to the NCB and - to a capital share that the NCB shall transfer to the ECB. Article 2 Adjustment of the paid-up capital 1. Given the amount of the ECB's capital that each NCB has paid up and the amount of the ECB's capital that each NCB shall pay up with effect from 1 January 2019, pursuant to Article 1 of Decision (EU) 2019/44 (ECB/2018/28) for the euro area NCBs and Article 1 of Decision (EU) 2019/48 (ECB/2018/32) for the non-euro area NCBs, respectively, on the first operating day of the Trans-European Automated Real-time Gross settlement Express Transfer system (TARGET2) following 1 January 2019 each NCB shall either transfer or receive the net amount shown next to its name in the fourth column of the table in Annex II to this Decision, whereby + shall refer to an amount that the NCB shall transfer to the ECB and - to an amount that the ECB shall transfer to that NCB. 2. On the first TARGET2 operating day following 1 January 2019, the ECB and the NCBs that are under an obligation to transfer an amount under paragraph 1 shall each separately transfer any interest on the respective amounts due accruing over the period from 1 January 2019 until the date of the transfer. The transferors and recipients of this interest shall be the same as the transferors and recipients of the amounts on which the interest accrues. Article 3 General provisions 1. The transfers described in Article 2 shall take place through TARGET2. 2. Where an NCB does not have access to TARGET2, the amounts described in Article 2 shall be transferred by crediting an account that the ECB or NCB shall nominate in due time. 3. Any interest accruing under Article 2(2) shall be calculated on a daily basis, using the actual-over-360-day method of calculation, at a rate equal to the latest available marginal interest rate used by the Eurosystem in its tenders for main refinancing operations. 4. The ECB and the NCBs that are under an obligation to make a transfer under Article 2 shall, in due course, give the necessary instructions for duly executing such transfer on time. Article 4 Entry into force and repeal 1. This Decision shall enter into force on 1 January 2019. 2. Decision ECB/2013/29 is repealed with effect from 1 January 2019. 3. References to Decision ECB/2013/29 shall be construed as references to this Decision. Done at Frankfurt am Main, 29 November 2018. The President of the ECB Mario DRAGHI (1) Decision (EU) 2019/43 of the European Central Bank of 29 November 2018 on the national central banks' percentage shares in the key for subscription to the European Central Bank's capital and repealing Decision ECB/2013/28 (ECB/2018/27) (see page 178 of this Official Journal). (2) Decision ECB/2013/29 of 29 August 2013 laying down the terms and conditions for transfers of the European Central Bank's capital shares between the national central banks and for the adjustment of the paid-up capital (OJ L 16, 21.1.2014, p. 55). (3) Decision (EU) 2019/44 of the European Central Bank of 29 November 2018 on the paying-up of the European Central Bank's capital by the national central banks of Member States whose currency is the euro, amending Decision ECB/2014/61 and repealing Decision ECB/2013/30 (ECB/2018/28) (see page 180 of this Official Journal). (4) Decision (EU) 2019/48 of the European Central Bank of 30 November 2018 on the paying-up of the European Central Bank's capital by the non-euro area national central banks and repealing Decision ECB/2013/31 (ECB/2018/32) (see page 196 of this Official Journal). (5) Decision ECB/2013/30 of 29 August 2013 on the paying-up of the European Central Bank's capital by the national central banks of Member States whose currency is the euro (OJ L 16, 21.1.2014, p. 61). (6) Decision (EU) 2015/287 of the European Central Bank of 31 December 2014 on the paying-up of capital, transfer of foreign reserve assets and contribution by Lietuvos bankas to the European Central Bank's reserves and provisions (ECB/2014/61) (OJ L 50, 21.2.2015, p. 44). (7) Decision ECB/2013/31 of 30 August 2013 on the paying-up of the European Central Bank's capital by the non-euro area national central banks (OJ L 16, 21.1.2014, p. 63). ANNEX I NCBs' SUBSCRIBED CAPITAL Share subscribed on 31 December 2018 (EUR) Share subscribed from 1 January 2019 (EUR) Share to be transferred (EUR) Euro area NCB Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 268 222 025,17 273 656 178,72 5 434 153,55 Deutsche Bundesbank 1 948 208 997,34 1 988 229 048,48 40 020 051,14 Eesti Pank 20 870 613,63 21 303 613,91 433 000,28 Central Bank of Ireland 125 645 857,06 127 237 133,10 1 591 276,04 Bank of Greece 220 094 043,74 187 186 022,25  32 908 021,49 Banco de EspaÃ ±a 957 028 050,02 902 708 164,54  54 319 885,48 Banque de France 1 534 899 402,41 1 537 811 329,32 2 911 926,91 Banca d'Italia 1 332 644 970,33 1 277 599 809,38  55 045 160,95 Central Bank of Cyprus 16 378 235,70 16 269 985,63  108 250,07 Latvijas Banka 30 537 344,94 29 563 094,31  974 250,63 Lietuvos bankas 44 728 929,21 43 938 703,70  790 225,51 Banque centrale du Luxembourg 21 974 764,35 24 572 766,05 2 598 001,70 Central Bank of Malta 7 014 604,58 7 923 905,17 909 300,59 De Nederlandsche Bank 433 379 158,03 440 328 812,57 6 949 654,54 Oesterreichische Nationalbank 212 505 713,78 220 018 268,69 7 512 554,91 Banco de Portugal 188 723 173,25 177 172 890,71  11 550 282,54 Banka Slovenije 37 400 399,43 36 382 848,76  1 017 550,67 NÃ ¡rodnÃ ¡ banka Slovenska 83 623 179,61 86 643 356,59 3 020 176,98 Suomen Pankki 136 005 388,82 137 564 189,84 1 558 801,02 Non-euro area NCB Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã ½Ã °ÃÃ ¾Ã ´Ã ½Ã ° Ã ±Ã °Ã ½Ã ºÃ ° (Bulgarian National Bank) 92 986 810,73 92 131 635,17  855 175,56 Ã eskÃ ¡ nÃ ¡rodnÃ ­ banka 174 011 988,64 175 062 014,33 1 050 025,69 Danmarks Nationalbank 161 000 330,15 162 223 555,95 1 223 225,80 Hrvatska narodna banka 65 199 017,58 61 410 265,11  3 788 752,47 Magyar Nemzeti Bank 149 363 447,55 144 492 194,37  4 871 253,18 Narodowy Bank Polski 554 565 112,18 563 636 468,10 9 071 355,92 Banca NaÃ £ionalÃ  a RomÃ ¢niei 281 709 983,98 264 887 922,99  16 822 060,99 Sveriges Riksbank 246 041 585,69 273 028 328,31 26 986 742,62 Bank of England 1 480 243 941,72 1 552 024 563,60 71 780 621,88 Total (1) 10 825 007 069,61 10 825 007 069,61 0,00 (1) Due to rounding, totals may not correspond to the sum of all figures shown. ANNEX II NCBs' PAID-UP CAPITAL Share paid up on 31 December 2018 (EUR) Share paid up from 1 January 2019 (EUR) Amount of transfer payment (EUR) Euro area NCB Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 268 222 025,17 273 656 178,72 5 434 153,55 Deutsche Bundesbank 1 948 208 997,34 1 988 229 048,48 40 020 051,14 Eesti Pank 20 870 613,63 21 303 613,91 433 000,28 Central Bank of Ireland 125 645 857,06 127 237 133,10 1 591 276,04 Bank of Greece 220 094 043,74 187 186 022,25  32 908 021,49 Banco de EspaÃ ±a 957 028 050,02 902 708 164,54  54 319 885,48 Banque de France 1 534 899 402,41 1 537 811 329,32 2 911 926,91 Banca d'Italia 1 332 644 970,33 1 277 599 809,38  55 045 160,95 Central Bank of Cyprus 16 378 235,70 16 269 985,63  108 250,07 Latvijas Banka 30 537 344,94 29 563 094,31  974 250,63 Lietuvos bankas 44 728 929,21 43 938 703,70  790 225,51 Banque centrale du Luxembourg 21 974 764,35 24 572 766,05 2 598 001,70 Central Bank of Malta 7 014 604,58 7 923 905,17 909 300,59 De Nederlandsche Bank 433 379 158,03 440 328 812,57 6 949 654,54 Oesterreichische Nationalbank 212 505 713,78 220 018 268,69 7 512 554,91 Banco de Portugal 188 723 173,25 177 172 890,71  11 550 282,54 Banka Slovenije 37 400 399,43 36 382 848,76  1 017 550,67 NÃ ¡rodnÃ ¡ banka Slovenska 83 623 179,61 86 643 356,59 3 020 176,98 Suomen Pankki 136 005 388,82 137 564 189,84 1 558 801,02 Non-euro area NCB Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã ½Ã °ÃÃ ¾Ã ´Ã ½Ã ° Ã ±Ã °Ã ½Ã ºÃ ° (Bulgarian National Bank) 3 487 005,40 3 454 936,32  32 069,08 Ã eskÃ ¡ nÃ ¡rodnÃ ­ banka 6 525 449,57 6 564 825,54 39 375,97 Danmarks Nationalbank 6 037 512,38 6 083 383,35 45 870,97 Hrvatska narodna banka 2 444 963,16 2 302 884,94  142 078,22 Magyar Nemzeti Bank 5 601 129,28 5 418 457,29  182 671,99 Narodowy Bank Polski 20 796 191,71 21 136 367,55 340 175,84 Banca NaÃ £ionalÃ  a RomÃ ¢niei 10 564 124,40 9 933 297,11  630 827,29 Sveriges Riksbank 9 226 559,46 10 238 562,31 1 012 002,85 Bank of England 55 509 147,81 58 200 921,14 2 691 773,33 Total (1) 7 740 076 934,57 7 659 443 757,27  80 633 177,30 (1) Due to rounding, totals may not correspond to the sum of all figures shown.